Sawyer, J., concurring specially:
I can perceive no good reason for deducting the four thousand seven hundred seventy-eight dollars forty cents appro*78priated by Bird as commissions. These commissions clearly belonged to the county, (Laws 1861, p. 455, Secs. 114 and 115; and Patton v. Placer County, 30 Cal. 175,) and they came into the possession of Bird as Treasurer of Sacramento County. It was his duty to keep these moneys and pay them over in the same manner as the other funds of the county were required to be kept and paid over; and I think their appropriation to his own use within the breach assigned. I concur in the conclusions attained by a majority of the Court in other respects, and think the judgment of the District Court should be affirmed.